DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-6 were canceled in a preliminary amendment. Currently, claims 7-17 are pending. Examiner refers to the action below.

Allowable Subject Matter
3.		Claims 7-17 are allowed.
4.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Park et al. (U.S. patent pub. 2012/0275701 A1) discloses to identify high saliency regions by first segmenting the image and then obtaining the saliency values for all the segmented regions. Once the saliency values are obtained the neighboring segmented regions, with a shared boundary, are merged to determine the high saliency regions. Park et al. nor any other prior art of record, regarding claim 7, teaches the features of “(i) calculating a distance between k-dimensional embedding of a background node and a node i; (ii) renormalizing all of the distances to lie in the range between [0, 1] to generate relevant saliency scores; (e) computing an overall image saliency score for a saliency map generated by the relevant saliency scores; (f) repeating steps (c) to (e) for a different k ranging from one to a predetermined number; and (g) choosing the saliency map with highest overall image saliency score,” these, in 
5.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND P BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANAND P BHATNAGAR/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        May 8, 2021